Title: From David Humphreys to Caleb Brewster, 5 June 1782
From: Humphreys, David
To: Brewster, Caleb


                  
                     Sir
                     Head Quarters June 5th
                     1782
                  
                  His Excellency commands me to acknowledge the Rect of the
                     Dispatches addressed to John Bolton Esqr. by the bearer of this; and also to
                     request that you will keep up the communication, & give him regularly
                     every information in your power. I am Sir Your Most Hble Servt
                  
                     D. Humphrys Aid de Camp
                     
                  
               